DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Independent claims 1 and 11 recite “the label representing a possible characteristic of the first vertex”.  The examiner notes support for this limitation appears to only be found in the specification as-filed at paragraph [0044], reproduced in its entirety below:

[0044] The information for the vertices include vertex names and vertex values. In one embodiment, the vertex values include label values which measure a vertex's association with one or more vertex labels. The labels may be, e.g., arbitrary text strings and serve to describe a possible characteristic of the real-world item represented by the associated vertex. For example, if a vertex represents an item that can be colored red, green, or blue, the vertex may have three labels, which may in turn be represented by the strings "red", "green", and "blue." The labels may be, e.g., numbers where each number corresponds to a label.
(Emphasis added).

As can be seen from the above, the recited "possible characteristic" could be the arbitrary text string "blue" followed by a label with the text string "blue". The label values measure that vertex's "strength of association" with the vertex label. In other words, a measurement of how blue a vertex with a label of blue is.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1 and 11 recite “the label representing a possible characteristic of the first vertex”.  The term “possible characteristic” in claims 1 and 11 is a relative term which renders the claim indefinite.  The term “possible characteristic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  See the “Claim Interpretation” section above for further detail on how the term is being interpreted for purposes of examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First of Four Rejections

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,263,265 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is broader than and anticipates the claim of the reference patent.

USPN 11,263,265 B1 – Claim 5
Application No. 17,650,933 – Claim 1
A computer-implemented method executed by one or more processors, the method comprising: 

obtaining a set of vertices corresponding to a graphical representation of data from a distributed computing system, the set of vertices comprising a first vertex and a second vertex, the first vertex comprising a first label value indicating a strength of association between the first vertex and a particular label, the second vertex comprising a second label value indicating a strength of association between the second vertex and the particular label, the particular label representative of a characteristic of both the first vertex and the second vertex; 

obtaining an edge connecting the first vertex and the second vertex, the edge comprising an edge label value representative of a degree the first label value affects the second label value; receiving a message including an updated first label value for the first vertex, the updated first label value indicating an updated strength of association between the first vertex and the particular label; 

in response to the message including the updated first label value: 
replacing the first label value with the identified updated first label value; generating an updated second label value for the second vertex based on both the updated first label value for the first vertex and the edge label value for the edge connecting the first vertex to the second vertex, the generated updated second label value indicating an updated strength of association between the second vertex and the particular label; and replacing the second label value with the updated second label value; 
wherein determining the updated second label value for the second vertex includes applying a weighting function to the edge label value and the updated first label value to produce the updated second label value;

determining that the identified updated first label value exceeds a threshold value; and in response to the identified updated first label value exceeding the threshold value, assigning the identified updated first label value to the first vertex.
A computer-implemented method when executed by one or more processors causes the one or more processors to perform operations comprising: 

obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items; obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices, the label representing a possible characteristic of the first vertex; 







receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex; 









in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value; updating one or more outgoing edges of the first vertex using the updated first label value; and updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex.




Second of Four Rejections

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,504,255 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is broader than and anticipates the claim of the reference patent.

USPN 10,504,255 B1 – Claim 1
Application No. 17,650,933 – Claim 1
A computer-implemented method executed by one or more processors, the method comprising: 


maintaining data in a distributed computing system, the data describing a graph representing relationships among items, the graph having a plurality of vertices representing the items, and having a plurality of edges connecting the plurality of vertices representing the relationships among the items; 

obtaining, during a first iteration and by a first vertex of the graph, a value for a first label that indicates a strength of association between the first vertex of the graph and a characteristic for a first item represented by the first vertex; 

providing, by the first vertex of the graph and to a second vertex of the graph during the first iteration, a weighted value for the first label that indicates the strength of association between the first vertex of the graph and the characteristic for the first item represented by the first vertex weighted by a value of a third label that indicates a degree to which an edge that connects the first vertex and the second vertex affects the effect of the value of the third label on the value of a second label of the second vertex; 

obtaining, during the first iteration and by a third vertex of the graph, a value for a fourth label that indicates a strength of association between the third vertex of the graph and a characteristic for a third item represented by the third vertex; 

providing in parallel with weighted value for the first label being provided to the second vertex by the first vertex, by the third vertex of the graph and to the second vertex of the graph during the first iteration, a weighted value for the fourth label that indicates the strength of association between the third vertex of the graph and the characteristic for the third item represented by the third vertex weighted by a value of a fifth label that indicates a degree to which an edge that connects the third vertex and the second vertex affects the effect of the value of the fourth label on the value of the second label of the second vertex; 

determining, by the second vertex and during a second iteration after the first iteration, that the second vertex does not include a label that corresponds to the weighted value received from the first vertex for the first label and the weighted value received from the third vertex for the fourth label; 

in response to determining, by the second vertex, that the second vertex does not include a label that corresponds to the weighted value received from the first vertex for the first label and the weighted value received from the third vertex for the fourth label, determining a value for the second label that indicates a strength of association between the second vertex of the graph and a characteristic for a second item represented by the second vertex based at least on an aggregation of the weighted value received from the first vertex for the first label and the weighted value received from the third vertex for the fourth label instead of based on an aggregation of the value for the second label during the first iteration, the weighted value received from the first vertex for the first label, and the weighted value received from the third vertex for the fourth label; and 

providing the value for the second label that indicates the strength of association between the second vertex of the graph and the characteristic for the second item represented by the second vertex.
A computer-implemented method when executed by one or more processors causes the one or more processors to perform operations comprising: 

obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items; obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices, the label representing a possible characteristic of the first vertex; 









receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex; 



















in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value; 

updating one or more outgoing edges of the first vertex using the updated first label value; and 

updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex.




Third of Four Rejections

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,652,876 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is broader than and anticipates the claim of the reference patent.

USPN 9,652,876 B1 – Claim 6
Application No. 17,650,933 – Claim 1
A computer-implemented method executed by one or more processors, the method comprising: 


maintaining data in a distributed computing system, the data describing a graph representing relationships among items, the graph having a plurality of vertices representing the items, and having a plurality of edges connecting the plurality of vertices representing the relationships among the items; 
identifying a new label value for a first vertex, the first vertex connected to a second vertex by an edge, the first vertex including a first label value indicating a strength of association between the first vertex and a particular label, the second vertex including a second label value indicating a strength of association between the second vertex and the particular label, and the edge including an edge label value indicating a degree to which the first label value affects the second label value, wherein the particular label, for which the first label value and the second label value respectively indicate a strength of association with the first vertex and the second vertex, represents a possible characteristic of the first vertex and the second vertex; 

in response to identifying the new label value: updating the first label value, indicating a strength of association between the first vertex and the particular label representing a possible characteristic of the first vertex and the second vertex, to the identified new label value; 

determining an updated label value for the second vertex based on the updated first label value for the first vertex and the edge label value, indicating a degree to which the first label value affects the second label value, for the edge connecting the first vertex to the second vertex; 
wherein determining the updated label value for the second vertex includes applying a weighting function to the edge label value and the new label value to produce the updated label value, and 

updating the second label value, indicating a strength of association between the second vertex and the particular label representing a possible characteristic of the first vertex and the second vertex, to the updated label value; and 

outputting at least the second label value indicating a strength of association between the second vertex and the particular label.
A computer-implemented method when executed by one or more processors causes the one or more processors to perform operations comprising: 

obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items; obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices, the label representing a possible characteristic of the first vertex; 
receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex; 


























in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value; 









updating one or more outgoing edges of the first vertex using the updated first label value; and 
updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex.




Fourth of Four Rejections

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,793,283 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the present application is broader than and anticipates the claim of the reference patent.

USPN 8,793,283 B1 – Claim 1
Application No. 17,650,933 – Claim 1
A computer-implemented method comprising: 



maintaining data in a distributed computing system, the data describing a graph representing relationships among items, having a plurality of vertices representing the items, and having a plurality of edges connecting the plurality of vertices representing the relationships among the items, at least one vertex of the plurality of vertices having a set of label values indicating the at least one vertex's strength of association with a set of labels, the set of labels describing possible characteristics of an item represented by the at least one vertex, at least one edge of the plurality of edges having a set of label weights for influencing label values traversing the at least one edge; and 

executing a label propagation algorithm for the plurality of vertices in the graph in parallel for a series of synchronized iterations to propagate labels through the graph, wherein operations of the label propagation algorithm for a respective vertex of the plurality of vertices include: 

receiving an incoming message including a weighted label value; 

updating a label value for a first label in the set of labels of the respective vertex based on the weighted label value included in the received message to produce an updated label value for the first label; 

determining a new weighted label value by weighting the updated label value by a respective label weight for an edge of the plurality of edges that connects the respective vertex and a target vertex of the plurality of vertices; and 

sending an outgoing message to the target vertex, the outgoing message including the new weighted label value; 

assigning labels from the set of labels to the plurality of vertices based on label values associated with the plurality of vertices; and outputting the assigned labels of the plurality of vertices.
A computer-implemented method when executed by one or more processors causes the one or more processors to perform operations comprising: 

obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items; obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices, the label representing a possible characteristic of the first vertex; 
receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex; 








in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value; 






updating one or more outgoing edges of the first vertex using the updated first label value; and 











updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a method and a system (claims 1 & 11).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 recites “in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value”.
This step analyzes information which has been received and calculates a value based on the received input to produce an output, which is an act of evaluating information that can be practically performed in the human mind.  Thus, this step is an abstract idea in the “mental process” grouping.

Claim 2 recites “the first vertex comprising a set of labels comprising the label; and the operations further comprise representing the set of label values for the first vertex as a vector having a plurality of positions, each position in the vector corresponding to one of the labels in the set of labels and storing a value indicating a label value for the corresponding label.”
Claim 3 recites “the one or more outgoing edges include an edge label value.”
Claim 6 recites “wherein: the first vertex includes the first label value and the second vertex includes the second label value.”
Claim 8 recites “wherein determining the updated label value comprises averaging the first label value with the received weighted label value.”
Claim 9 recites “determining the weighted label value of the first vertex by multiplying the first label value by a label weight of an edge connecting the source vertex and the first vertex.”
Claim 10 recites “terminating the iteration when the first label value for the first vertex does not change more than a predefined amount.”
The above steps of claims 2, 3, 6 & 8-10 recite limitations that are further extensions of the identified grouping.  These steps analyze information which has been received and calculates a value based on the received input to produce an output, which is an act of evaluating information that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.
Claims 11-20 correspond to claims 1-10, respectively.

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements (e.g., computer-implemented, processors, memory,etc.) which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  

Claim 1 recites “obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items; obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices, the label representing a possible characteristic of the first vertex; receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex; updating one or more outgoing edges of the first vertex using the updated first label value; and updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex.”
These limitations recite steps which amount to insignificant extra-solution activity of data gathering, such as receiving input, transmitting output, and updating/modifying data.

Claim 2 recites “wherein: the updated first label value replaces the first label value in a set of label values associated with the first vertex.”
Claim 3 recites “updating the second label value based on the edge label value and the updated first label value.”
Claim 4 recites “updating the second label value comprises applying an updating function to the edge label value and the second label value.”
Claim 5 recites “updating second label value for the second vertex comprises applying a weighting function to the edge label value and the updated first label value to produce the updated second label value.”
Claim 6 recites “sending a message to a coordinating system indicating that the first vertex has completed an iteration of a series of synchronized iterations including replacing the first label value and the second label value; and receiving a signal to begin another iteration.”
Claim 7 recites “maintaining, using a message module, a message queue for the set of vertices; and transmitting the outgoing message of the first vertex when the message queue reaches a threshold size.”

The above limitations of claims 2-7 recite steps which amount to insignificant extra-solution activity of data gathering, such as receiving input, transmitting output, and updating/modifying data.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering and presentation do not meaningfully limit the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over: 
(i) Baluja et al. (US 2008/0275861 A1, later issued as USPN 8,055,664 to Google, hereinafter “Baluja”) as evidenced by 
(ii) Non-Patent Literature by Rodriguez & Neubauer entitled “Constructions from Dots and Lines” (published in 2010, hereinafter “Rodriguez”).  
See MPEP § 2144.08 (discussing single reference obviousness).

	Regarding claim 1, Baluja teaches
A computer-implemented method when executed by one or more processors causes the one or more processors to perform operations comprising: 
obtaining, during an iteration of a label propagation algorithm, a set of vertices from a graph representing relationships among data items [Baluja, ¶¶ 0038, system can receive content (e.g., data) of user profiles from a social network system (e.g., a source of data); 0039]; 
obtaining a first label value indicting a strength of association between a label and a first vertex of the set of vertices [Baluja, ¶ 0049, “In some implementations, label nodes having multiple label values for different labels are also associated with user nodes. These label nodes "inject" label values into the user node (e.g., see FIG. 6A).”; also ¶¶ 0091 & 0092], 
the label representing a possible characteristic of the first vertex [Baluja, ¶ 0035, “In some implementations, the label value table 114 can also include label values that indicate a possible interest level for each label.”]; 
receiving a message comprising a weighted label value from a source vertex having outgoing edges to the first vertex [Baluja, ¶ 0094 and Fig 6B; ¶ 0144 message passing; ¶ 0128, weighted edges; and ¶ 0076, node weighting]; 
in response to receiving the weighted label value, determining an updated first label value for the first vertex based on the first label value and the received weighted label value [Baluja, ¶ 0128, weighted edges; and ¶ 0076, node weighting]; 
updating one or more outgoing edges of the first vertex using the updated first label value [Baluja, ¶ 0039, “The data structure generator 220 can include a relationship determination module 222 that links the nodes with edges based on social relationships specified by the user. For example, a user Adam may specify in his profile that Seth is a friend. The relationship determination module 222 can join the user nodes for Adam and Seth with an edge.”; and ¶ 0076, “In some implementations, the label value can also be based on a weight associated with the edge.”; and ¶ 0128, “In yet other implementations, a graph may have weighted edges. In some implementations, each connection can be weighted the same.”]; and 
updating, using the one or more outgoing edges, via an outgoing message, a second vertex of the set of vertices that neighbors the first vertex, the outgoing message comprising a second label value for the second vertex [Baluja, ¶ 0144 message passing].

	Regarding claim 2, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein: 
the updated first label value replaces the first label value in a set of label values associated with the first vertex [Baluja, Fig 6B, Bob’s Racing value is updated from 0.5 to 0.3], and 
the first vertex comprising a set of labels comprising the label [Baluja, Fig 6A, representation of labels and values for Bob]; and 
the operations further comprise representing the set of label values for the first vertex as a vector having a plurality of positions, each position in the vector corresponding to one of the labels in the set of labels and storing a value indicating a label value for the corresponding label [Baluja, Fig 6A, representation of labels and values for Bob].

Regarding claim 3, the combination of Baluja and Rodriguez teaches the method of claim 2, wherein: 
the one or more outgoing edges include an edge label value [Baluja, ¶ 0076, “In some implementations, the label value can also be based on a weight associated with the edge.”; and ¶ 0128, “In yet other implementations, a graph may have weighted edges. In some implementations, each connection can be weighted the same.”]; and 
the operations further comprise updating the second label value based on the edge label value and the updated first label value [Baluja, Figs 6A & 6B, Ernie’s Racing value is updated from NULL to 0.17; also ¶ 0128, “In yet other implementations, a graph may have weighted edges. In some implementations, each connection can be weighted the same.”].

Regarding claim 4, the combination of Baluja and Rodriguez teaches the method of claim 3, wherein updating the second label value comprises applying an updating function to the edge label value and the second label value [Baluja, ¶ 0081, an update function may be implemented according to the pseudocode algorithm].

Regarding claim 5, the combination of Baluja and Rodriguez teaches the method of claim 3, wherein updating second label value for the second vertex comprises applying a weighting function to the edge label value and the updated first label value to produce the updated second label value [Baluja, ¶ 0128, weighted edges; and ¶ 0076, node weighting].

Regarding claim 6, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein: 
the first vertex includes the first label value and the second vertex includes the second label value [Baluja, ¶ 0049, “In some implementations, label nodes having multiple label values for different labels are also associated with user nodes. These label nodes "inject" label values into the user node (e.g., see FIG. 6A).”; and ¶¶ 0091 & 0092; and Fig 6A, Bob (0.5) and Ernie (NULL at the beginning but a positive value in later iterations) both have values for “Racing”]; and 
the operations further comprise: 
sending a message to a coordinating system indicating that the first vertex has completed an iteration of a series of synchronized iterations including replacing the first label value and the second label value [Baluja, ¶ 0073, determine if a specified number of iterations have run for a graph]; and 
receiving a signal to begin another iteration [Baluja, ¶ 0073].

Regarding claim 7, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein the operations further comprise: 
maintaining, using a message module, a message queue for the set of vertices [Baluja, ¶ 0083, “In some implementations, the number of the iterations is specified in advance. In other implementations, the algorithm terminates when the label values for the labels at each node reach a steady state (e.g., a state where the difference in the label value change between iterations is smaller than a specified epsilon).”]; and 
transmitting the outgoing message of the first vertex when the message queue reaches a threshold size [Baluja, ¶ 0083].

Regarding claim 8, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein determining the updated label value comprises averaging the first label value with the received weighted label value [Baluja, ¶ 0076, “In some implementations, the label value can also be based on a weight associated with the edge. For example, the edge weight can reflect an explicit association between two nodes. For instance, a first node may specify that the associated user likes a friend Jack (where the value associated with liking Jack is 0.8), that the user likes friend Jill half as much as Jack, etc.”  Averaging is a computational obvious variation that may be performed given the vertex values and the edge value to arrive at a final resulting value.].

Regarding claim 9, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein the operations further comprise determining the weighted label value of the first vertex by multiplying the first label value by a label weight of an edge connecting the source vertex and the first vertex [Baluja, ¶ 0076, “In some implementations, the label value can also be based on a weight associated with the edge. For example, the edge weight can reflect an explicit association between two nodes. For instance, a first node may specify that the associated user likes a friend Jack (where the value associated with liking Jack is 0.8), that the user likes friend Jill half as much as Jack, etc.”  Averaging is a computational obvious variation that may be performed given the vertex values and the edge value to arrive at a final resulting value.].

Regarding claim 10, the combination of Baluja and Rodriguez teaches the method of claim 1, wherein the operations further comprise terminating the iteration when the first label value for the first vertex does not change more than a predefined amount [Baluja, ¶ 0083, “In some implementations, the number of the iterations is specified in advance. In other implementations, the algorithm terminates when the label values for the labels at each node reach a steady state (e.g., a state where the difference in the label value change between iterations is smaller than a specified epsilon).”].

Claims 11-20 correspond to claims 1-10, respectively, and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/29/2022